362 So. 2d 456 (1978)
Edward W. MICHALOW, Appellant,
v.
STATE of Florida, Appellee.
No. 77-1174.
District Court of Appeal of Florida, Fourth District.
September 13, 1978.
*457 Richard L. Jorandby, Public Defender, and Marc R. Goldstein, Asst. Public Defender, West Palm Beach, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Charles A. Stampelos, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
As a condition of probation the appellant was directed to "rectify" his marital situation and to make his child "legitimate" within one year. The appellant contends that this condition is improper and is tantamount to an order that he get married, and specifically, that he marry the mother of his child. We agree that such a provision is beyond the trial court's authority. Accordingly, Condition No. 11 of the order of probation is hereby stricken. We find no merit in the other points raised by appellant and the order of probation is hereby affirmed as modified.
AFFIRMED AS MODIFIED.
ANSTEAD and DAUKSCH, JJ., and BASKIN, NATALIE, Associate Judge, concur.